This matter comes up on motion to dismiss the appeal because of the fact that the transcript as filed did not contain or make reference to certain exhibits. The transcript, though incomplete because it failed to contain the exhibits or reference thereto, was filed in this court within the time provided by law. Appellant has now filed in this court certificate of the deputy clerk of the first city court of New Orleans that the said exhibits have been filed, and the *Page 402 
said deputy clerk has now corrected the index of the transcript so that it shows the said exhibits have been filed and have been retained in the office of the clerk of the first city court and deposited for safe-keeping in the vault, as is customary. They may thus be obtained by us when necessary.
Therefore, in accordance with the provisions of Act No. 234 of 1932, the motion to dismiss the appeal is overruled.
Motion to dismiss overruled.